950 A.2d 979 (2008)
COMMONWEALTH of Pennsylvania, Appellee
v.
Larry RUSH, Appellant.
No. 264 CAP.
Supreme Court of Pennsylvania.
June 26, 2008.
David S. Rudenstein, Esq., for Larry Rush.
*980 Catherine Marshall, Esq., Philadelphia, for Commonwealth.
Robert A. Graci, Esq., Harrisburg, for Office of Attorney General.
Prior Report: 594 Pa. 38, 934 A.2d 1151.

ORDER
PER CURIAM.
AND NOW, this 26th day of June, 2008, the "Motion to Quash Frivolous Appeal Filed by No-Good-For-Nothing Court Appointed Lawyer . . . on Behalf of the Commonwealth" is GRANTED, and the Commonwealth's Motion for Appointment of Counsel and Remand is DENIED.